Title: From Thomas Jefferson to Mary Jefferson Eppes, 17 January 1800
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



My dear Maria
Philadelphia Jan. 17. 1800.

I recieved at Monticello two letters from you, & meant to have answered them a little before my departure for this place; but business so crouded on me at that moment that it was not in my power. I left home on the 21st. & arrived here on the 28th. of Dec. after a pleasant journey of fine weather and good roads, & without having experienced any inconvenience. the Senate had not yet entered into business, & I may say they have not yet entered into it: for we have not occupation for half an hour a day. indeed it is so apparent that we have nothing to do but to raise money to fill the deficit of 5. millions of Dollars, that it is proposed we shall rise about the middle of March; & as the proposition comes from the Eastern members who have always been for setting permanently, while the Southern are constantly for early adjournment, I presume we shall rise then. in the mean while they are about to renew the bill suspending intercourse with France, which is in fact a bill to prohibit the exportation of tobacco & to reduce the tobacco states to passive obedience by poverty.—J. Randolph has entered into debate with great splendor & approbation. he used an unguarded word in his first speech, applying the word raggamuffin to the common souldiery. he took it back of his own accord & very handsomely the next day, when he had occasion to reply. still in the evening of the 2d. day he was justled & his coat pulled at the theatre by two officers of the navy who repeated the word raggamuffin. his friends present supported him spiritedly so that nothing further followed. concieving, & as I think justly, that the H. of Representatives (not having passed a law on the subject) could not punish the offenders, he wrote a letter to the President, who laid it before the house, where it is still depending. he has conducted himself with great propriety, and I have no doubt will come out with increase of reputation; being determined himself to oppose the interposition of the house where they have no law for it.—M. du Pont, his wife & family are arrived at New York, after a  voyage of 3 months & 5 days. I suppose after he is a little recruited from his voyage, we shall see him here. his son is with him, as is also his son in law Bureau-Pusy the companion & fellow sufferer of La Fayette. I have a letter from La Fayette of April. he then expected to sail for America in July; but I suspect he awaits the effect of the mission of our ministers. I presume Made. de la Fayette is to come with him, & that they mean to settle in America.—the prospect of returning early to Monticello is to me a most chearing one. I hope the fishery will not prevent your joining us early in the spring. however on this subject we can speak together, as I will endeavor if possible to take Mont Blanco & Eppington in my way. a letter from D. Carr of Dec. 27. informed me he had just left you well. I become daily more anxious to hear from you, and to know that you continue well, your present state being one which is most interesting to a parent; & it’s issue I hope will be such as to give you experience what a parent’s anxiety may be. I employ my leisure moments in repassing often in my mind our happy domestic society when together at Monticello, and looking forward to the renewal of it. no other society gives me now any satisfaction, as no other is founded in sincere affection. take care of yourself, my dear Maria, for my sake, and cherish your affections for me, as my happiness rests solely on yours & that of your sister & your dear connections. present me affectionately to mr Eppes, to whom I inclosed some pamphlets some time ago, without any letter; as I shall write no letters the ensuing year for political reasons which I explained to him. present my affections also to mrs & mr Eppes senr. and all the family for whom I feel every interest that I do for my own. be assured yourself, my dear, of my most tender & constant love. Adieu
Your’s affectionately & for ever

Th: Jefferson

